This is one of the cases referred to in the opinion handed down today in Pipes v. Gallman (No. 31539) 140 So. 40,1 the issues being the same as in Pipes v. Gallman (No. 31540) 174 La. 265,140 So. 43, and Byrd v. Gallman (No. 31541), 174 La. 268,140 So. 44.
The amount of the judgment of the district court appears to be correct and is not especially contested. The young lady for whose injuries the court allowed $1,000 damages was badly bruised about the face and head, suffered the loss of a front tooth, and sustained a severe nervous shock.
The judgment of the Court of Appeal is annulled, and the judgment rendered by the district court is reinstated and affirmed, at the cost of the defendant.
1 174 La. 257. *Page 271